1
                                                                             JS-6
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                          CENTRAL DISTRICT OF CALIFORNIA
10   Andrew S. Kindle                              Case No. CV 19-04727-AB (JPRx)
11                    Plaintiff,                ORDER OF DISMISSAL FOR LACK
                                                OF PROSECUTION WITHOUT
12                                              PREJUDICE
     v.
13
      Kendrick Schneider
14                                                 (PURSUANT TO LOCAL RULE 41)
                      Defendants.
15
16
17         On July 17, 2019, the Court issued an Order to Show Cause why this case
18   should not be dismissed for lack of prosecution. On August 7, 2019 and September
19   11, 2019 the Order to Show Cause response deadlines were continued.
20         A written response to the Order to Show Cause was ordered to be filed no later
21   than October 1, 2019. No response having been filed to the Court’s Order to Show
22   Cause, IT IS ORDERED AND ADJUDGED that the above-entitled case is
23   DISMISSED, without prejudice, for lack of prosecution and for failure to comply with
24   the orders of the Court, pursuant to Local Rule 41.
25
26   Dated: November 12, 2019        _______________________________________
27                                   ANDRÉ BIROTTE JR.
                                     UNITED STATES DISTRICT COURT JUDGE
28
                                              1.
